Exhibit 10.5

 

SHARE ESCROW AGREEMENT

 

SHARE ESCROW AGREEMENT, dated as of September 30, 2014 (“Agreement”), by and
among DT ASIA INVESTMENTS LIMITED, a British Virgin Islands Company (“Company”),
detiger holdings limited (“DHL”), emily chui-hung tong, stephen n. cannon,
haibin wang, foelan wong, hai wang and jason kon man wong (collectively “Initial
Shareholders”) and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York
corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
September 30, 2014 (“Underwriting Agreement”), with EarlyBirdCapital, Inc.
(“EBC”) acting as representative of the several underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase 6,000,000 units (“Units”) of the Company, plus an additional
900,000 Units if the Underwriters exercise their over-allotment option in full.
Each Unit consists of one ordinary share of the Company, no par value per share
(“Ordinary Share”), one warrant (the “Warrant”) to purchase one-half of one
Ordinary Share and one right (“Right”) to receive one-tenth of one Ordinary
Share upon the Company’s initial business combination (as described in the
Registration Statement, hereinafter a “Business Combination”), all as more fully
described in the Company’s final Prospectus, dated September 30, 2014
(“Prospectus”), comprising part of the Company’s Registration Statement on Form
S-1 (File No. 333-197187) under the Securities Act of 1933, as amended
(“Registration Statement”), declared effective on September 30, 2014 (“Effective
Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their Ordinary Shares of the Company, as set forth opposite
their respective names in Exhibit A attached hereto (collectively “Escrow
Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.    Appointment of Escrow Agent. The Company and the Initial Shareholders
hereby appoint the Escrow Agent to act in accordance with and subject to the
terms of this Agreement and the Escrow Agent hereby accepts such appointment and
agrees to act in accordance with and subject to such terms.

 

2.    Deposit of Escrow Shares. On the Effective Date, certificates representing
each Initial Shareholder’s respective Escrow Shares (and any applicable share
power) shall be placed in escrow, to be held and disbursed subject to the terms
and conditions of this Agreement. Each Initial Shareholder acknowledges that the
certificate representing such Initial Shareholder’s Escrow Shares will be
legended to reflect the deposit of such Escrow Shares under this Agreement.

 



 

 

 

3.    Disbursement of the Escrow Shares.

 

3.1    The Escrow Agent shall hold the Escrow Shares during the period (the
“Escrow Period”) commencing on the date hereof and (i) for 50% of the Escrow
Shares, ending on the earlier of (x) one year after the date of the consummation
of the Company’s initial Business Combination and (y) the date on which the
closing sale price of the Company’s Ordinary Shares equals or exceeds $12.50 per
share (as adjusted for share splits, share dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, ending one year after the date of the
consummation of an initial Business Combination; provided, however, that if,
subsequent to the Company’s consummation of an initial Business Combination, the
Company (or the surviving entity) subsequently consummates a liquidation,
merger, share exchange or other similar transaction which results in all of the
shareholders of such entity having the right to exchange their Ordinary Shares
for cash, securities or other property, then the Escrow Agent will, upon receipt
of a notice executed by the Chairman of the Board, Chief Executive Officer or
other authorized officer of the Company, in form reasonably acceptable to the
Escrow Agent, certifying that such transaction is then being consummated,
release the Escrow Shares then held by it to the Initial Shareholders. The
Company shall promptly provide notice of the consummation of an initial Business
Combination to the Escrow Agent. Upon completion of the Escrow Period, the
Escrow Agent shall disburse such amount of each Initial Shareholder’s Escrow
Shares (and any applicable share power) to such Initial Shareholder; provided,
however, that if the Escrow Agent is notified by the Company pursuant to Section
6.7 hereof that the Company is being liquidated at any time during the Escrow
Period, then the Escrow Agent shall promptly destroy the certificates
representing the Escrow Shares. The Escrow Agent shall have no further duties
hereunder after the disbursement or destruction of the Escrow Shares in
accordance with this Section 3.

 

3.2    Notwithstanding Section 3.1, if the Underwriters do not exercise their
over-allotment option to purchase an additional 900,000 Units of the Company in
full within 45 days of the date of the Prospectus (as described in the
Underwriting Agreement), DHL agrees that the Escrow Agent shall return to the
Company for cancellation, at no cost, a number of Escrow Shares held by DHL
determined by multiplying (a) 225,000 by (b) a fraction, (i) the numerator of
which is 900,000 minus the number of Ordinary Shares purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 900,000. The Company shall promptly provide notice to
the Escrow Agent of the expiration or termination of the Underwriters’
over-allotment option and the number of Units, if any, purchased by the
Underwriters in connection with their exercise thereof.

 

         4.    Rights of Initial Shareholders in Escrow Shares.

 

4.1    Voting Rights as a Shareholder. Subject to the terms of the Insider
Letters described in Section 4.4 hereof and except as herein provided, the
Initial Shareholders shall retain all of their rights as shareholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares.

 



2

 

 

4.2    Dividends and Other Distributions in Respect of the Escrow Shares. During
the Escrow Period, all dividends payable in cash with respect to the Escrow
Shares shall be paid to the Initial Shareholders, but all dividends payable in
shares or other non-cash property (“Non-Cash Dividends”) shall be delivered to
the Escrow Agent to hold in accordance with the terms hereof. As used herein,
the term “Escrow Shares” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any.

 

4.3    Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (i) to any persons (including their
affiliates and shareholders) participating in the private placement of the
private units, officer, director, securityholder, employee, member or affiliate
of DHL, (ii) amongst the Initial Holders or to the Company’s officers, directors
and employees, (iii) if the Initial Shareholder is an entity, as a distribution
to partners, members or shareholders of the Initial Shareholder upon the
liquidation and dissolution of the Initial Shareholder, (iv) by bona fide gift
to a member of the Initial Shareholder’s immediate family or to a trust, the
beneficiary of which is the Initial Shareholder or a member of the Initial
Shareholder’s immediate family for estate planning purposes, (v) by virtue of
the laws of descent and distribution upon death of the Initial Holder, (vi)
pursuant to a qualified domestic relations order, (vii) by certain pledges to
secure obligations incurred in connection with purchases of the Company’s
securities, (viii) by private sales at prices no greater than the price at which
the Escrow Shares were originally purchased or (ix) to the Company for
cancellation as set forth in Section 3.2 hereof or in connection with the
consummation of a Business Combination, in each case, except for clause (ix), on
the condition that such transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter (as defined below) signed by the Initial
Shareholder transferring the Escrow Shares.

 

4.4    Insider Letters. Each of the Initial Shareholders has executed a letter
agreement with EBC and the Company, dated as indicated on Exhibit A hereto, and
the form of which is filed as an exhibit to the Registration Statement (“Insider
Letter”), respecting the rights and obligations of such Initial Shareholder in
certain events, including but not limited to the liquidation of the Company.

 

5.    Concerning the Escrow Agent.

 

5.1    Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 



3

 

 

5.2    Indemnification. The Escrow Agent shall be indemnified and held harmless
by the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3    Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4    Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Shareholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5    Resignation. The Escrow Agent may resign at any time and be discharged
from its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company, the
Escrow Shares held hereunder. If no new escrow agent is so appointed within the
60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Shares with any court it reasonably deems
appropriate.

 

5.6    Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 



4

 

 

5.7    Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.8    Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 

6.    Miscellaneous.

 

6.1    Governing Law; Jurisdiction. In connection with Section 5-1401 of the
General Obligations Law of the State of New York, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to principles of conflicts of law that would result in the
application of the substantive law of another jurisdiction. The parties hereto
agree that any action, proceeding or claim arising out of or relating in any way
to this Agreement shall be resolved through final and biding arbitration in
accordance with the International Arbitration Rules of the American Arbitration
Association (“AAA”). The arbitration shall be brought before the AAA
International Center for Dispute Resolution’s offices in New York City, New
York, will be conducted in English and will be decided by a panel of three
arbitrators selected from the AAA Commercial Disputes Panel and that the
arbitrator panel’s decision shall be final and enforceable by any court having
jurisdiction over the party from whom enforcement is sought. The cost of such
arbitrators and arbitration services, together with the prevailing party’s legal
fees and expenses, shall be borne by the non-prevailing party or as otherwise
directed by the arbitrators. The Company hereby appoints, without power of
revocation, Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New
York, NY 10105, Fax No.: (212) 370-7889, Attn: Stuart Neuhauser, Esq., as their
respective agent to accept and acknowledge on its behalf service of any and all
process which may be served in any arbitration, action, proceeding or
counterclaim in any way relating to or arising out of this Agreement. The
Company further agrees to take any and all action as may be necessary to
maintain such designation and appointment of such agent in full force and effect
for a period of seven years from the date of this Agreement. This Agreement may
be executed in several original or facsimile counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.

 

6.2    Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of EBC.

 

6.3    Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 



5

 

 

6.4    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if mailed, two days after the date of mailing, as follows:

 

If to the Company, to:

 

DT Asia Investments Limited

Room 1102, 11/F.,

Beautiful Group Tower,

77 Connaught Road Central,

Hong Kong

Attn: Stephen N. Cannon, Chief Executive Officer

 

If to a Shareholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Chairman

 

A copy of any notice sent hereunder shall be sent to:

 

EarlyBirdCapital, Inc.

275 Madison Avenue, 27th Floor

New York, New York 10016

Attn: David M. Nussbaum, Chairman

 

and:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas,

New York, NY10105

Attn: Stuart Neuhauser, Esq.

 



6

 

 

and:

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7    Liquidation of the Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.

 

[Signature Page Follows]

 



7

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

    COMPANY:           DT ASIA INVESTMENTS LIMITED         By: /s/ Stephen N.
Cannon     Name: Stephen N. Cannon     Title: Chief Executive Officer          
INITIAL SHAREHOLDERS:           DeTiger Holdings Limited         By: /s/ Winnie
NG     Name: Winnie NG     Title: Director           /s/ Emily Chui-Hung Tong  
  Emily Chui-Hung Tong           /s/Stephen N. Cannon     Stephen N. Cannon    
      /s/ Haibin Wang     Haibin Wang           /s/ Hai Wang     Hai Wang      
    /s/ Foelan Wong     Foelan Wong

 

8

 



          /s/ Jason Kon Man Wong     Jason Kon Man Wong           ESCROW AGENT:
          CONTINENTAL STOCK TRANSFER     & TRUST COMPANY         By: /s/ Jeanne
Schaffer     Name: Jeanne Schaffer     Title: Vice President

 



9

 

 

EXHIBIT A

 

Name and Address of

Initial Shareholder

 

Number

of Shares

 

Share

Certificate Number

 

Date of

Insider Letter

Emily Chui-Hung Tong   50,000   1   September 30, 2014               Stephen N.
Cannon   50,000   2   September 30, 2014               DeTiger Holdings Limited
  1,525,000   3   September 30, 2014               Haibin Wang   25,000   4  
September 30, 2014               Hai Wang   25,000   5   September 30, 2014    
          Foelan Wong   25,000   6   September 30, 2014              

Jason Kon Man Wong

 

  25,000   7   September 30, 2014

 

 

10



--------------------------------------------------------------------------------

 

